United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3535
                                   ___________

Samuel D. Hensley,                   *
                                     *
                  Appellant,         * Appeal from the United States
                                     * District Court for the Eastern
      v.                             * District of Arkansas.
                                     *
Jo Anne B. Barnhart, Commissioner,   *     [UNPUBLISHED]
Social Security Administration,      *
                                     *
                  Appellee.          *
                                ___________

                             Submitted: June 17, 2003

                                 Filed: June 26, 2003
                                  ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Samuel D. Hensley appeals the district court's* order affirming the denial of
disability insurance benefits and supplemental security income. Having carefully
reviewed the record, see Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001)
(standard of review), we affirm.


      *
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      In his June 1996 applications and related documents, Hensley alleged disability
from degenerative disc disease, head and neck pain, unexplained falls, upper-
extremity weakness, and periodic insomnia. After a second hearing, where a
vocational expert testified, an administrative law judge (ALJ) determined Hensley
could not perform his past relevant work but he could perform jobs the vocational
expert identified in response to a hypothetical the ALJ posed.

      We reject Hensley's challenges to the ALJ's credibility findings, which were
based on multiple valid reasons. See Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir.
2000) (where adequately explained and supported, credibility findings are for ALJ to
make); Riggins v. Apfel, 177 F.3d 689, 692 (8th Cir. 1999) (there is no doubt
claimant is experiencing pain, but real issue is severity of pain). We decline to
consider the new medical records Hensley has submitted, see Delrosa v. Sullivan, 922
F.2d 480, 483-84 (8th Cir. 1991), or the new arguments he raises, see Misner v.
Chater, 79 F.3d 745, 746 (8th Cir. 1996).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-